Exhibit 10.2

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made the 1st  day of June, 2011 by
and between Avon Street Apartments Limited Partnership, a Massachusetts limited
partnership, with an address at 39 Brighton Avenue, Boston, Massachusetts 02134
(“Pledgor”), and Harold Brown, with an address at 39 Brighton Avenue, Boston,
Massachusetts 02134 (“Pledgee”).

 

WHEREAS, Pledgor owns a one hundred percent (100%) limited partnership interest
(the “Pledged Interest”) in Hamilton Battle Green, LLC, a Massachusetts limited
liability company; and

 

WHEREAS, Pledgor has entered into and accepted a loan (the “Loan”) from Pledgee
in the amount of Three Million Nine Hundred Ninety-Eight Thousand Five Hundred
Seventy-Three and 31/100 Dollars ($3,998,573.31)], which Loan is evidenced by a
promissory note of even date herewith (the “Note”); and

 

WHEREAS, as security for the Note, Pledgor desires to pledge the Pledged
Interest to Pledgee on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgor and Pledgee agree as follows:

 

1.             Pledge.

 

(a)           Pledgor hereby pledges, assigns and grants a security interest to
Pledgee of one hundred percent (100%) of the Pledged Interest as security for
the full and faithful performance of all of the Obligations (as defined below).

 

(b)           Upon the occurrence of an Event of Default (as defined below),
Pledgee shall have the rights and remedies provided under the Uniform Commercial
Code in force in the Commonwealth of Massachusetts as of the date of this Pledge
Agreement.  In connection therewith, Pledgee may, upon no less than ten
(10) days’ written notice to Pledgor sent by certified mail, return receipt
requested, with all fees prepaid, sell any of the Pledged Interests in a
commercially reasonable manner and for such price as Pledgee may determine in a
commercially reasonable manner, subject to applicable law at a commercially
reasonable public sale.  Pledgee shall be free to purchase all or any part of
the Pledged Interest in Pledgee’s sole discretion.  To the extent of available
sale proceeds, Pledgee may retain an amount equal to that owed to Pledgee by
Pledgor pursuant to this Pledge Agreement, and any and all other instruments
evidencing and securing the Obligations, plus the reasonable expenses of the
sale, and shall promptly pay any balance of the sale proceeds, if any, to
Pledgor.

 

(c)           Expenses of enforcing Pledgee’s rights hereunder including, but
not limited to, preparation for sale, selling or the like and Pledgee’s
reasonable attorneys’ fees and other expenses, shall be payable by Pledgor and
shall be secured hereby.

 

--------------------------------------------------------------------------------


 

(d)           All of the agreements, obligations, undertakings, representations
and warranties herein made by Pledgor shall inure to the benefit of Pledgee and
its respective successors and assigns, and shall bind Pledgor and his successors
and assigns.

 

(e)           Pledgor agrees to execute any other instrument that Pledgee may
deem necessary  or desirable to effectuate the purposes of this Pledge
Agreement, in Pledgee’s reasonable discretion, including, without limitation,
UCC financing and continuation statements.

 

2.             Obligations.  The Pledge hereby granted shall secure the
following:

 

(a)           The full and faithful performance, observance, fulfillment and
compliance with all agreements, obligations and representations of Pledgor to
the Pledgee, whether now existing or hereafter arising under the Note; and

 

(d)           All costs, expenses, losses, claims, damages, liabilities,
penalties, suits, judgments or disbursements of any nature (including without
limitation attorneys’ fees and disbursements) which may be incurred by, imposed
on or asserted against Pledgee in connection with the exercise of any of
Pledgee’s rights or remedies with respect to the Pledged Interests under this
Pledge Agreement, or in connection with any enforcement, collection or other
proceedings or any negotiations or other measure to pursue, interpret, enforce
or exercise Pledgee’s rights or remedies hereunder.

 

The obligations set forth in this Section 2 are collectively referred to herein
as the “Obligations.”

 

3.             Events of Default.   For purposes of this Pledge Agreement, the
term “Event of Default” shall mean any of the following events or conditions:

 

(a)           Pledgor fails to perform or observe any provision of the Note and
such default is not remedied within ten (10) days after the earlier of
(i) written notice of such default given to Pledgor by Pledgee or (ii) Pledgor
shall have learned of the occurrence thereof).

 

4.             Waivers.    Pledgor hereby waives presentment, demand, notice,
protest and, except as is otherwise provided herein, all other demands and
notices in connection with this Pledge Agreement or the enforcement of the
rights of Pledgee hereunder of in connection with any of the Obligations or the
Pledged Interests; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to Pledgor or to any account
debtor in respect of any account receivable or the substitution, release  or
surrender of any the Pledged Interests, the addition or release of persons
primarily or secondarily liable on any Obligation or on any account receivable
or other the Pledged Interests, the acceptance of partial payments on any
Obligation or on any account receivable or other the Pledged Interests and/or
the settlement or compromise thereof.  No delay or omission on the part of
Pledgee in exercising any right hereunder shall operate as a waiver of such
right or of any other right hereunder.  Any waiver of any such right on any one
occasion shall not be construed as a bar to or waiver of any such right on any
such future occasion.  Pledgor further waives any right he may have to notice
(other than any requirement of notice provided herein) prior to the exercise of
any right or

 

--------------------------------------------------------------------------------


 

remedy provided by this Pledge Agreement to Pledgee and waives his rights, if
any, to set aside or invalidate any sale duly consummated in accordance with the
foregoing provisions hereof on the grounds (if such be the case) that the sale
was consummated without a prior judicial hearing.  Pledgor’s waivers under this
Section have been made voluntarily, intelligently knowingly and after Pledgor
has been apprised and counseled by his attorneys as to the nature thereof and
its possible alternative rights.

 

5.             Termination of Agreement.    This Pledge Agreement and the Pledge
created herein shall terminate when the Loan has been paid and finally
discharged in full.  No waiver by Pledgee or by any other holder of Obligations
of any default shall be effective unless in writing, nor shall such waiver
operate as a waiver of any other default or of the same default on a future
occasion in the event of a sale or assignment by Pledgee of all or any of the
Obligations held by Pledgee.

 

6.             Transfer/Assignment.

 

(a)           Pledgor agrees that until this Pledge Agreement terminates, it
shall not, without the express prior written consent of Pledgee, transfer, sell,
pledge, exchange, or assign the Pledged Interests or any part thereof or
interest therein or enter into any agreement for the transfer, sale, pledge or
assignment of the Pledged Interests, or permit or suffer any other liens on the
Pledged Interests, whether or not junior to the lien created hereby, to be
created or to exist with respect to the Pledged Interests.

 

7.             Notices.   Except as otherwise provided herein, notice to Pledgor
or to Pledgee shall be in writing and deemed to have been sufficiently given or
served for all purposes hereof if delivered in hand by constable or other
objective third party or mailed by first class certified or registered mail,
return receipt requested, postage prepaid, at the respective addresses set forth
in the opening paragraph hereof, or at such other address as the party to whom
such notice is directed may have designated by like notice in writing to the
other parties hereto.  A notice shall be deemed to have been given when
delivered in hand or if mailed, on the earlier of (i) three (3) days after the
date on which it is deposited in the mails, or (ii) the date on which it is
received.

 

8.             Miscellaneous.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns,
and the term “Pledgee” shall be deemed to include any other holder or holders of
any of the Obligations.  In case a court of competent jurisdiction shall hold
any provision in this Pledge Agreement to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.  This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which together shall constitute one instrument.

 

9.             Governing Law; Jurisdiction.  This Agreement, including the
validity hereof and the rights and obligations of the parties hereunder, shall
be construed in accordance with and governed by the laws of the Commonwealth of
Massachusetts.  Pledgor, to the extent that it may lawfully do so, hereby
consents to the jurisdiction of the courts of the Commonwealth of Massachusetts
and the United States District Court for the District of Massachusetts, as well
as to

 

--------------------------------------------------------------------------------


 

the jurisdiction of all courts to which an appeal may be taken from such courts,
for the purpose of any suit, action or other proceeding arising out of any of
its obligations hereunder or with respect to the financing contemplated hereby,
and expressly waives any and all objections it may have as to venue in any such
courts.  Pledgor further agrees, to the extent that it may lawfully do so, that
a summons and complaint commencing an action or proceeding in any of such courts
shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it or him at the address provided in
Section 9 of this Pledge Agreement or as otherwise provided under the laws of
the Commonwealth of Massachusetts.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Pledge Agreement as of
the date first set forth above.

 

 

PLEDGOR:

 

 

 

 

AVON STREET APARTMENTS LIMITED

 

PARTNERSHIP, a Massachusetts limited partnership

 

 

 

 

By:

Avon Street Apartments, Inc.,

 

 

its General Partner

 

 

 

 

By:

 

 

 

Ronald Brown, President

 

 

 

 

 

 

 

PLEDGEE:

 

 

 

 

 

 

 

 

 

Harold Brown

 

--------------------------------------------------------------------------------